Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the preliminary amendment filed on 05/24/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4,7-9,18,20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fernandez et al. (2006/0249110).
Regarding claim 1: Fernandez discloses  rocker arm (figures 1-3), comprising: an outer arm (300) comprising a first side and a second side; an inner arm (116) disposed between the first side and the second side of the outer army a pivot axle (116) pivotally coupling the inner arm and the outer arm at a first end of each of the inner arm and the outer arm, a latch pin (130) having a first position and a second position, wherein the 
Regarding claim 2: Fernandez discloses the inner arm sloped surface and the latch pin sloped surface are structured to provide a smooth latch movement when the inner arm sloped surface contacts the latch pin sloped surface (figure 3). 

Regarding claim 3: Fernandez discloses at least two lost motion springs (138’, 138), wherein each lost motion spring is secured to a mount on a side of the outer arm (figure 1a).  

Regarding claim 4: Fernandez discloses a spring retainer (500) secures the lost motion spring to the mount, the spring retainer comprising an aperture and a flange (545,542), wherein the aperture extends through a coil of the lost motion spring (538) and over the mount (543), and the flange rests against the coil (figure 6).

Regarding claims 7-9: Fernandez discloses a high lift one of the inner arm and the outer arm includes a slider pad (110) engagement surface for a high lift cam, and wherein a low lift one of the inner arm and the outer arm includes a roller (120) bearing engagement for a low lift cam (paragraph 0020).  

Regarding claim 18: Fernandez discloses a hydraulic lash adjuster fluidly coupled to the hydraulic fluid passage and mechanically coupled to the outer arm (figure 1a; paragraph 0020).  

Regarding claim 20: Fernandez discloses the at least two lost motion springs are structured to bias a position of the inner arm (figure 1; numeral 110).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fernandez in view Roerig et al. (2007/0000460).

Fernandez discloses the claimed invention as recited above except for specifying wherein the outer arm comprises a first over-travel limiter on the first side and a second over-travel limiter on the second side, wherein the first and second over-travel limiters are structured to contact the inner arm and prevent rotation of the outer arm.
However, Roerig teaches the outer arm comprises a first over-travel limiter (15) on the first side and a second over-travel limiter on the second side, wherein the first and second over-travel limiters are structured to contact the inner arm and prevent rotation of the outer arm (figure 1; paragraph 0022) that provide alignment for coupling (abstract).
It would have been obvious to one having an ordinary skill in the art to modify the system of Fernandez by providing the arrangement as taught by Roerig in order to provide alignment for coupling as taught by Roerig.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fernandez in view Hayman et al. (2004/0074459).

Fernandez discloses wherein the first side and the second side of the outer arm each comprise rollers, the rollers configured to engage a low lift cam (paragraph 0020).  
Fernandez fails to disclose using a slider pad instead of roller.
However, Hayman teaches wherein the first side and the second side of the outer arm each comprise sliding pads (76,78).
It would have been obvious to one having an ordinary skill in the art to modify the system of Fernandez by providing the arrangement as taught by Hayman since such is an alternative equivalent adaptation comprising finite choices (roller and pad).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fernandez in view Seitz et al. (2007/0283915).

Fernandez discloses the inner arm further defines an engagement slot, wherein the latch pin in the first position extends into the engagement slot (see the slot in V shape adjacent the latch pin; figure 3).
Fernandez fails to disclose the PRELIMINARY AMENDMENTPage 4 of 5  Filing Date: Dec 21, 2020engagement slot and the latch pin have a contact position only on a vertically upward side of the latch pin.
However, Seitz teaches the PRELIMINARY AMENDMENTPage 4 of 5  Filing Date: Dec 21, 2020engagement slot and the latch pin have a contact position only on a vertically upward side of the latch pin (figure 1).
It would have been obvious to one having an ordinary skill in the art to modify the system of Fernandez by providing the arrangement as taught by Seitz in order to reduce frictional contacts since the directional force is in the vertical and thereby improve the performance.

Claims 11,13 is rejected under 35 U.S.C. 103 as being unpatentable over Fernandez in view Hendriksma et al. (2003/0192497).

Fernandez discloses the latch pin comprises a dual diameter pin (figure 1a); however fails to disclose the pin assembled into a sleeve to form a chamber or a vertically-oriented flat surface of the inner arm contacts the latch pin on an end and restricts the latch pin from moving to the first position.
Hendricksma teaches the pin assembled into a sleeve to form a chamber (figures 9,10) that preferably and conveniently preassembled as a sub assembly thereby greatly simplifying the overall assembly (paragraph 0032); a vertically-oriented flat surface of the inner arm contacts the latch pin on an end and restricts the latch pin from moving to the first position (figure 7).
It would have been obvious to one having an ordinary skill in the art to modify the system of Fernandez by providing the arrangement as taught by Hendriksma in order to simplify the overall assembly as taught by Henricksma.

Claims 14,15 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez in view Hendriksma (2009/0078225).

Fernandez discloses the claimed invention as recited above and further discloses a spring retainer (figure 1a); however fails to disclose a lubricant hole structured to allow oil to escape to an engine and a latch spring retainer with a vent hole.
However, Hendriksma teaches vent hole to allow oil to escape to an engine (on the engine) (paragraph 0025).
It would have been obvious to one having an ordinary skill in the art to modify the system of Fernandez by providing the arrangement as taught by Hendriksma in order to handle leakages as taught by Hendriksma.  Even if the claim recitation is reconstructed to make the retainer and vent hole as a single piece; such would still have been within the scope of one having an ordinary skill in the art as a design choice within the finite choices available for the vent hole (retainer or body 26).

Claims 16,17 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez in view Hendriksma (2008/0283003).

Fernandez discloses the claimed invention except for latch bore arrangement.
However, Hendriksma teaches latch bore arrangement (figure 4, numeral 161).
It would have been obvious to one having an ordinary skill in the art to modify the system of Fernandez by providing the arrangement as taught by Hendriksma in order to improve the engagement of the latch pin.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fernandez in view Hendriksma (2008/0283003) and further in view of Diggs et al. (5,544,626).

Fernandez in view of Hendriksma discloses the claimed invention as recited above except for specifying the inner arm comprises an arcuate latch seat, and wherein a horizontal flat surface of the latch pin engages the arcuate latch seat in the first position to pivotally fix the inner arm and the outer arm.
However, Diggs teaches a latch pin with flat/arcuate surface (figure 3).
It would have been obvious to one having an ordinary skill in the art to modify the system of Fernandez as modified above by providing a bore complimentary with the pin configuration as taught by Diggs in order to improve the engagement of the latch pin.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fernandez in view Deierlein (2007/0039573).

Fernandez discloses the claimed invention as recited above except for specifying the inner arm comprises an arcuate latch seat, and wherein a horizontal flat surface of the latch pin engages the arcuate latch seat in the first position to pivotally fix the inner arm and the outer arm.
However, Deierlein teaches the inner arm comprises an arcuate latch seat (340) and wherein a horizontal flat surface (324) of the latch pin engages the arcuate latch seat in the first position to pivotally fix the inner arm and the outer arm (figures. 9,10).

It would have been obvious to one having an ordinary skill in the art to modify the system of Fernandez by providing the arrangement as taught by Deierlein for such is an alternative latching configuration.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fernandez in view EP’300 (EP1,571,300).

Fernandez discloses the claimed invention as recited above except for specifying the hydraulic lash adjuster is a dual feed hydraulic lash adjuster. 
However, EP’300 teaches the hydraulic lash adjuster is a dual feed hydraulic lash adjuster (paragraph 0010) that provides a high degree of resistance to side loads which may be imposed on the hydraulic lash adjuster in use (abstract).
It would have been obvious to one having an ordinary skill in the art to modify the system of Fernandez by providing the arrangement as taught by EP’300 in order to improve a high degree of resistance to side loads and thereby improves the performance as taught by EP’300.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM ESHETE whose telephone number is (571)272-4860. The examiner can normally be reached Monday - Friday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon C Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZELALEM ESHETE/Primary Examiner, Art Unit 3746